PER CURIAM.
The executor of the estate of Florence I. Herían brings this appeal from an order of the County Judge’s Court of Volusia County awarding the administrator ad litem a commission of $11,000.00, attorneys’ fees in the amount of $14,800.00 and $1,314.63 in expenses.
We have heard oral argument in this cause and we have carefully considered the briefs of the parties and the record on appeal. It is our conclusion that appellee is entitled to be compensated for his services to the estate and that appellant has *189failed to dearly show an abuse of discretion on the part of the lower court judge. Accordingly, the order appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.